Citation Nr: 1434743	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11- 17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from December 1967 to December 1971. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the St. Louis, Missouri, Regional Office (RO), which denied service connection for COPD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a VA Form 21-4142 received in July 2008, the Veteran requested VA to obtain service treatment records (STRs) from Richards Gebaur Air Force Base (AFB), Kansas City, Missouri.  The Veteran advised that he was requesting said records because his eyes were "injured by gasoline fumes in aircraft."  Pursuant to a deferred rating decision issued by the RO in April 2009 directing development in order to obtain the aforementioned records, a VA Form 119 reveals that upon being contacted by telephone on July 6, 2009, the Veteran stated that he was treated at Richards Gebaur AFB approximately six months prior to his discharge in December 1971.  

With respect to his claim for service connection for COPD received in July 2009, the Veteran stated he "is service connected for injury to eyes from exposure to exhaust and fuel while on active duty" and that he "has begun experiencing respiratory problems and has been advised by VA hospital staff to claim service connected respiratory condition due to same exposure incidents.  Veteran believes he inhaled exhaust and fuel fumes that have contributed to current respiratory condition."  Despite the information provided by the Veteran in July 2009, VA has not requested the Richards Gebaur AFB records.  As these records (although initially requested by the Veteran for an eye disability claim) relate to the current COPD claim, VA's duty to assist requires that they be requested.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002); see also Moore v. Nicholson, 21 Vet.App. 211, 214-15 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(c)(1)(2); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); VAOPGCPREC 12-95 (May 10, 1995), 60 Fed. Reg. 43186 (1995) (". . . an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.").  

Additionally, during the Veteran's May 2011 VA respiratory examination, the examining nurse practitioner indicated that the Veteran's STRs were not reviewed.  Rather, the only reference to the Veteran's STRs relate to the Veteran's contention that he developed COPD due to exposure with aircraft fuel and exhaust fumes during service.  The examiner diagnosed severe COPD, and found that it was less likely as not caused by or due to exposure to exhaust and fuel fumes while in the military.  Rather, she concluded that the Veteran's chronic, ongoing cigarette smoking caused his COPD.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Remand is required in order for the examiner to consider the Veteran's STRs, including any records obtained from Richards Gebaur AFB.  

It appears from the record that the Veteran continues to receive treatment at the Kansas City, Missouri VA Health Care System.  The AOJ should obtain updated VA medical records upon remand and should associate them with the claims file.  See 38 U.S.C.A. § 5103A(c)(1)(B); 38 C.F.R. § 3.159(c)(2); see also Bell, 2 Vet.App. at 613; VAOPGCPREC 12-95; 60 Fed. Reg 43186.

Finally, in his VA Form 9 substantive appeal received in June 2011, the Veteran stated that he "submitted private medical evidence from my Physician, who has treated me for years, linking my COPD to fume exposure inside aircraft."  However, such records are not located within the Veteran's claims file.  Upon adequate identification of any outstanding private medical records by the Veteran, the AOJ should provide him with a VA Form 21-4142 release form.  If the Veteran provides a completed release form, the AOJ should request the identified private treatment records and associate them with the record.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding service treatment records for the Veteran's period of service with the Air Force from December 1967 to December 1971 (to include identified records from Richards Gebaur AFB, Kansas City, Missouri dated in 1971) and associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.  

2. The AOJ should obtain any updated VA treatment records dated from October 2009 to the present from the Kansas City, Missouri, VA Health Care System and should associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.  

3. The AOJ should contact the Veteran to ask him to identify any pertinent private treatment records.  If the Veteran identifies private treatment records, the AOJ should request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed condition.  After the Veteran has signed the appropriate releases, those records not already associated with the record should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the record.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

4. The AOJ should then should refer the case to an appropriate VA examiner for a supplemental medical opinion to address the current nature and etiology of his COPD.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  

The examiner should advance an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's COPD had its onset during active service or is otherwise etiologically related to an event or injury during service, to include in-service airplane fuel, exhaust or fumes; and/or in-service respiratory complaints as well as the Veteran's cigarette smoking.  

All relevant documents of record must be made available to the examiner for review.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

5. Then, the AOJ should readjudicate the issue of entitlement to service connection for COPD.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits (to include a summary of the evidence considered) since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

